UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C.20549 FORM 10-QSB QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarter Ended: January 2008Commission File Number 000-52447 AMBERMAX CORPORATION (Exact name of registrant as specified in its charter) COLORADO 56-2592933 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 16, Loveland, Colorado 80537 (Address of principal executive offices) (Zip code) (970) 635-0346 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report.) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes_X_No Number of shares of common stock outstanding as of January 31, 2008: 1,125,000 shares Transitional Small Business Format:YesNoX Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):YesXNo 1 AMBERMAX CORPORATION (A Development Stage Company) Table of
